Citation Nr: 1706511	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-21 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran served on active duty from January to November 1977.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of April and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This case was previously before the Board in May 2011 and October 2012, on which occasions it was remanded for additional development.

In August 2014, the Board denied the claim. The Veteran subsequently appealed.

In a September 2015 memorandum decision, the United States Court of Appeal for Veterans Claims (Court) vacated the August 2014 Board decision and remanded the matter to the Board for further review.

The claim was returned to the Board in January 2016, at which time it was remanded for additional development. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary for a clarifying VA opinion prior to adjudication.  

As stated above, the Board initially denied the Veteran's claim in an August 2014 decision.  In its decision, the Board relied on August 2011 and November 2012 VA opinions, in which the examiner found that the Veteran's behavioral problems predated his military service and were not caused by nor had their onset during service.  The examiner also concluded that the Veteran's "behaviors were consistent with an antisocial personality disorder, which was clearly developed prior to service and continued without change through service and after service."  Finally, the examiner opined that the Veteran's mood disorder and bipolar disorder developed after service and had no relationship with his antisocial behaviors before and after service.

In the September 2015 Memorandum Decision, the Court found that the Board erred by relying on inadequate August 2011 and November 2012 opinions. The Court noted that neither opinion referred to the appellant's discharge examination where he reported recent weight change, nervous trouble, depression or excessive worry, and frequent trouble sleeping. Further, neither opinion referred to the discharge examiner's query as to whether the Veteran had nervous trouble at that time. The Court observed that the August 2011 examiner appeared unaware of that evidence because he noted that "the Veteran has shown a history of mood disorder developing well after service for which he did not seek treatment until the late 1990s," and that, "[t]hese symptoms developed well past service." Similarly, in the November 2012 addendum opinion, the same examiner noted that there had been no in-service symptoms of a mood disorder. The Court concluded that, in this case, a discussion of the Veteran's reports at discharge and the discharge examiner's query was an essential component of any adequate medical opinion because some of the symptoms reported at the discharge examination are listed as symptoms of a mood disorder in the fifth edition of the Diagnostic and Statistical Manual of Mental Disorders. Further, the examiner's nexus opinions relied in part on the premise that the Veteran's behavior was essentially the same before, during and after service - an assumption undermined by the findings at the discharge examination. Hence, the Court concluded, both opinions were inadequate.

The claim was returned to the Board, at which point it was remanded for additional development including an adequate VA examination. 

The Veteran was afforded a VA examination in May 2016.  The VA examiner opined that a "review of [the Veteran's] history shows that he had psychiatric issues that began in childhood and were present prior to his military service.  These same issues continued during his military service and after his discharge.  Therefore, it is this examiner's clinical opinion that the bipolar disorder was not likely to be incurred in or caused by his military service.  His issues with drugs and alcohol appear to be secondary to his bipolar disorder.  His issues with drugs and alcohol also began prior to his military service." 

On review, the Board finds the opinion inadequate for rating purposes.  First, the May 2016 examiner relies on the Veteran's history provided in the August 2011 examination report, which the Court found to be inadequate.  The May 2016 examiner still did not address the symptoms noted on the Veteran's September 1977 discharge examination.  Additionally, the May 2016 examiner did not address the lay evidence provided by the Veteran and his sister of a change in behavior after service.  

Additionally, in finding that the Veteran had psychiatric issues prior to his military service, it does not appear that the correct evidentiary standard was applied. In this regard, although the examiner opined that the Veteran had psychiatric issues that pre-existed his service, the Board observes that the Veteran did not report any psychiatric symptoms on the December 1976 enlistment examination and a clinical psychiatric evaluation was normal.  It is unclear then what the pre-service psychiatric issues were.  Specifically, it is unclear whether they were substance abuse issues, personality disorder issues, or acquired psychiatric issues.  The evidence identified in support of this conclusion needs to be set out in detail.

In cases where the disease or injury at issue is not "noted" on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted. First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service. Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).

Here, the examiner neither provided the evidence upon which the existence of a pre-existing disorder is based; nor did the examiner opine as to whether the Veteran's pre-existing disorder was aggravated during service.  This applies only to acquired psychiatric pathology, not to substance abuse or personality disorders.

Finally, the examiner did not provide a rationale to support a finding that the Veteran's pre-service behavior or in-service symptoms were not etiologically related to his current psychiatric diagnoses.  

In light of the above, the Board finds that an addendum opinion that addresses the deficiencies outlined in the present remand should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should return the May 2016 VA examination report for addendum. The electronic claims folder must be available for review. If the May 2016 VA examiner is unavailable, the requested opinion should be obtained from a similarly qualified VA examiner.  If additional examination is required, it should be scheduled in accordance with applicable procedures.

The examiner must provide all relevant psychiatric diagnoses.  For each diagnosis provided, the examiner must discuss the applicable time period during which the Veteran experienced symptoms.  

If the Veteran is found to have a psychiatric disorder that pre-existed service, the examiner must specifically provide the evidence upon which such finding is based.  

If the Veteran is found to have an acquired psychiatric disorder that pre-existed service, the examiner must opine as to whether such disorder was unequivocally not made worse during service.  In providing this opinion, the examiner must discuss the findings at the Veteran's September 1977 separation examination and report of medical history.

Regardless of whether the examiner finds that the Veteran has a pre-existing psychiatric disorder, the examiner must provide an opinion as to whether any currently diagnosed psychiatric disorder is etiologically related to the in-service symptoms, including the reported symptoms on the Veteran's September 1977 separation examination and report of medical history.  

The examiner must also discuss the lay evidence provided by the Veteran and his sister regarding his behavior and symptoms after service.  

A complete rationale must be provided for all opinions offered. 

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3. Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for a gunshot wound to the right upper back. If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


